Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered June 13, 2007 in a personal injury action. The order denied the motion of plaintiffs to set aside a jury verdict and for a verdict in their favor or, in the alternative, a new trial.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.